IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                            __________________

                               No. 95-10361
                            (Summary Calendar)
                            __________________


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                    versus

BERT WAYNE BOLAN,

                                             Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                    (USDC No. 4:94-CR-131-A-01)
                        - - - - - - - - - -
                          January 7, 1996
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant    appeals    from    his   conviction   and   sentence   for

conspiracy and mail fraud.      He argues that his conviction violates

the Double Jeopardy Clause and that the district court erred by

misapplying the sentencing guidelines, by upwardly departing in

imposing Bolan's fine, and by refusing to grant the Government's

motion pursuant to U.S.S.G. § 5K1.1, p.s, for downward departure.

We have reviewed the record and the transcript of the sentencing


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
hearing in   the   district   court       and   find   no   reversible   error.

Accordingly, we affirm appellant's conviction and sentence.

AFFIRMED.




                                      2